UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1287



RITA KNOX,

                                            Plaintiff - Appellant,

          versus


CACI INTERNATIONAL, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-1496-A)


Submitted:   September 16, 1997       Decided:   September 29, 1997


Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rita Knox, Appellant Pro Se. Adam Augustine Carter, KUTAK, ROCK,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order adopting the

magistrate judge's recommendation to dismiss her discrimination

action as a sanction for falsifying a document and making a false

representation to the court. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-
trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Knox v. CACI International,
Inc., No. CA-96-1496-A (E.D. Va. Feb. 3, 1997). We decline to

accept the Appellee's suggestion, however, that we order Appellant

to show cause why she should not be sanctioned under Fed. R. App.

P. 38. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2